Citation Nr: 1302357	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  08-05 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for a service-connected right knee disability for the period prior to August 15, 2009.

2.  Entitlement to an increased disability rating in excess of 10 percent for a service-connected right knee disability for the period beginning August 15, 2009.


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The Veteran had periods of active duty with the Army Reserves from June 1991 to September 1991, and from December 2003 to August 2005.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the RO in Columbia, South Carolina.

This matter was previously before the Board, and adjudicated in a decision dated in August 2011.  In that decision, the Board denied a disability rating in excess of 10 percent for the right knee disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (CAVC).  In an Order dated in May 2012, pursuant to a Joint Motion for Remand, the CAVC vacated the Board's August 2011 decision and remanded this claim back to the Board for development consistent with the Joint Motion.

As set out in detail in the Remand below, a review of the evidence reveals an apparent injury and worsening of the Veteran's right knee symptoms on August 15, 2009; however, the evidence since that date is not adequate to evaluate the current symptomatology.  Accordingly, the Board has bifurcated the issue on appeal.  Bifurcation of a claim generally is within the Secretary's discretion.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009), aff'd 631 F.3d 1380 (Fed. Cir. 2011).  

The issue of entitlement to a disability rating in excess of 10 percent for a right knee disability since August 15, 2009 is addressed in the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue decided herein has been accomplished.

2.  For the period prior to August 15, 2009, the Veteran's right knee disability was manifested by painful and weakened motion of the right knee with normal extension, with flexion that exceeded 45 degrees, without lateral instability or recurrent subluxation, and without dislocation of the semilunar cartilage accompanied by frequent episodes of "locking," pain, and effusion into the joint.


CONCLUSION OF LAW

For the period prior to August 15, 2009, the criteria for disability rating higher than 10 percent for the Veteran's right knee disability were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258, 5260, 5261 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In a July 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate an increased rating for the service-connected right knee disability, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The July 2007 notice included provisions for disability ratings and for the effective date of the claim.  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's written assertions regarding his appeal.  Although the Veteran indicated that he had applied for disability benefits from the Social Security Administration, the RO requested those records and received notification in October 2007 that no records were on file for the Veteran, and that further efforts to obtain such records would be futile.

In addition, the Veteran was afforded a VA examination in August 2007 to address the manifestations and severity of his service-connected right knee disability.  The Veteran has alleged that the August 2007 VA examination was inadequate because it was conducted without a review of his claims file; however, the Veteran provided an accurate history of his injury to the VA examiner, and the Veteran has not identified any mistake as to the history of his disability that impacted the examiner's findings.  The Veteran also alleged that the VA examination was inadequate because the examiner did not use a goniometer to measure ranges of motion and did not do a repetitive motion test; however, the examiner gave numerical measurements of flexion and extension and reported the results of a repetitive motion test.  The Board presumes that the examiner is competent to report accurate range of motion findings.  In light of the clear findings reported by the examiner, the Board finds that the Veteran's assertion that a goniometer was not used does not render the examination inadequate.

The Veteran also disputed the range of motion for which the VA examiner noted pain; however, the range of motion with pain noted in the examination report is consistent with past measurements in the record (see October 2005 VA examination: 0-90 degrees).  Notably, the Veteran has not asserted that pain results in flexion to 30 degrees or less, which is the requirement for a 20 percent rating.  Thus, to the extent that there was some inaccuracy, it does not appear to have affected the results.

The Board also notes that the Joint Motion for Remand does not refer to any deficiencies in the clinical record, but refers only to the Board's discussion of the evidence.  The Veteran's representative was afforded an opportunity to submit written argument subsequent to the Joint Motion, but that document simply refers back to the Joint Motion and provides no additional argument.  Notably, there is no assertion as to any deficiency with the August 2007 examination in the written argument.  

Disability Ratings - Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2012).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the claimant's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When a claimant is awarded service connection and assigned an initial rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, 21 Vet. App. 505, 511 (2007), the CAVC extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Analysis of Rating for Right Knee Prior to August 15, 2009

In a November 2005 rating decision, the RO granted service connection and assigned an initial rating of 10 percent for a right anterior cruciate ligament tear, status post surgery, with degenerative changes, pursuant to Diagnostic Code 5260, effective August 26, 2005.  The current appeal arises from a claim for increase received at the RO on June 29, 2007.  

Under Diagnostic Code 5260 limitation of knee flexion is given a 30 percent rating where flexion is limited to 15 degrees; a 20 percent rating is assigned where flexion is limited to 30 degrees; a 10 percent rating is assigned where flexion is limited to 45 degrees; a zero percent rating is assigned where flexion is limited to 60 degrees.  

Under Diagnostic Code 5261, limitation of knee extension is assigned a 50 percent rating where extension is limited to 45 degrees; a 40 percent rating is assigned where extension is limited to 30 degrees; a 30 percent rating is assigned where extension is limited to 20 degrees; a 20 percent rating is assigned where extension is limited to 15 degrees; a 10 percent rating is assigned where extension is limited to 10 degrees; a zero percent rating is assigned where extension is limited to 5 degrees.

An April 2006 VA physician consultation reveals complaints of pain with running and stair climbing.  The Veteran was independent with activities of daily living.  There was no effusion of the knee, and range of motion was measured from 0 to 100 degrees.  A VA progress note in January 2007 reveals range of motion measured from 0 to 120 degrees, with normal strength and no tenderness or effusion.  

A VA orthopedic consultation by a VA physician in August 2007 reveals complaint of minimal knee pain.  The VA physician noted no mechanical symptoms and no symptoms of instability in either knee.  Notably, the right knee was found to be stable to varus and valgus stress.  Lachman, anterior drawer, and posterior drawer testing were all negative.  Patellofemoral tracking was normal.  The Veteran's right knee was not tender and had no effusion.  The Veteran was diagnosed with a lateral collateral ligament strain.  

The report of VA examination in August 2007 reveals measured extension of the knee to zero degrees.  Flexion of the right knee was measured to 105 degrees, with end of range pain in the right knee.  The Veteran's range of motion and level of pain did not change upon repetitive testing, so the August 2007 VA examiner opined the Veteran did not have additional range of motion loss following repetitive use.  There was no crepitus, joint warmth, effusion, or erythema of the right knee.  There was no instability in his right knee.  The August 2007 VA examiner viewed X-rays of the Veteran's right knee that showed mild degenerative joint disease and appropriate location of hardware from the Veteran's ACL reconstruction.  An MRI of the Veteran's right knee showed a lateral meniscus tear.  The August 2007 VA examiner diagnosed the Veteran with a healed right ACL tear, mild degenerative joint disease of the right knee, and a lateral meniscus tear of the right knee.

A November 2007 VA medical record indicates a complaint of ongoing knee pain but does not indicate ongoing treatment.  

Although the evidence does not demonstrate loss of flexion to 45 degrees, as is required for a 10 percent rating, there was pain on motion noted on VA examination in August 2007.  That pain was noted at 105 degrees.  There is also weakened motion, described as "giving out," shown in a January 2007 progress note.  It is clear from the record that the Veteran has peri-articular pathology.  In addition, there is limited motion and painful motion.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to a minimum compensable (10 percent) rating for such symptomatology.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011).  Thus, the evidence shows that a 10 percent rating is warranted for the Veteran's painful flexion for the period prior to August 15, 2009.  Evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Here, the evidence establishes that limitation of flexion is not demonstrated to a degree that would warrant a 20 percent rating.  

The Board also finds that a separate rating for loss of extension under Diagnostic Code 5261 is not warranted.  The Veteran was noted to have no loss of extension, due to pain or mechanical problems at his August 2007 VA examination.  

The Board has also considered the applicability of other diagnostic codes.  Under Diagnostic Code 5257, a 30 percent rating is assigned for recurrent subluxation or lateral instability that is severe; a 20 percent rating is assigned for recurrent subluxation or lateral instability that is moderate; a 10 percent rating is assigned for recurrent subluxation or lateral instability that is slight.  See VAOPGCPREC 23-97 and 9-98.  

The Board finds that a separate rating for lateral instability and recurrent subluxation is not warranted under Diagnostic Code 5257, as neither slight lateral instability nor slight recurrent subluxation are shown.  The August 2007 VA examiner found no instability.  A January 2007 VA progress note reveals complaints of giving out of the right knee; however, no finding consistent with lateral instability was made.  
Under Diagnostic Code 5258, a 20 percent rating may be assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  In this case, the evidence does not demonstrate a dislocated semilunar cartilage.  The Veteran does not assert that his semilunar cartilage is dislocated or has ever been dislocated.  This would appear to be the primary criterion for application of Diagnostic Code 5258.  The Board has considered whether the Veteran's anterior cruciate ligament tear, status post surgery, with degenerative changes, represents a disorder that is closely-related to a dislocated semilunar cartilage, in which not only the functions affected, but the anatomical localizations and symptomatology, are closely analogous.  38 C.F.R. § 4.20.  Here, the anatomical localization is closely analogous; however, the Board finds that the functions affected and the symptomatology are not closely analogous, and application of Diagnostic Code 5258 is not appropriate.  In essence, Diagnostic Code 5258 contemplates a situation in which the knee is frequently locked due to dislocated cartilage, and such episodes also include pain and effusion.  The Veteran's symptomatology is not like or similar to the symptomatology described.  

The Board acknowledges that Joint Motion is centered on the Board's notation in the August 2011 decision that the Veteran has been noted not to have effusion.  In that decision, the Board also noted that, to secure a rating under this diagnostic code, cartilage must be dislocated, and there must be frequent episodes of locking.  The Board found that there had been no episodes of locking.  The Board reiterates here that the evidence demonstrates no dislocation of the semilunar cartilage, and there has been no description of locking of the knee.  The Joint Motion specifically noted that, while the record contains numerous clinical findings consistent with the absence of effusion (citing an August 9, 2007 orthopedic surgery consult, a January 19, 2007 progress note, an April 6, 2006 physician consult, a January 19, 2007 progress note, a July 28, 2005 health record, a June 27, 2005 health record, a May 20, 2005 health record, and an April 26, 2005 health record), the Board did not address other clinical findings consistent with the presence of effusion (citing an April 26, 2007 MRI, an October 3, 2005 radiology report, and a March 11, 2005 health record).

The October 3, 2005 radiology report, which notes the possibility ("may be") of a small infrapatellar effusion, and the March 11, 2005 report, which notes a trace effusion, is not only more than one year prior to the date of claim, but the March 2005 report is also prior to the effective date of service connection for the right knee disability.  While those references are relevant evidence and are probative with regard to whether there is a history of effusion, they are not probative of whether, during the period under consideration for the appealed rating, the Veteran's service-connected right knee disability has been manifested by "frequent" episodes of locking, pain, and effusion into the joint.  Notably, none of the references cited in the Joint Motion mentions locking.  

The criteria for a 20 percent rating under Diagnostic Code 5258 are listed in the conjunctive.  This means that all of the conditions listed in the provision must be met in order for the criteria to be satisfied.  Johnson v. Brown, 7 Vet. App. 95 (1994).  The April 26, 2007 MRI report of a small joint effusion, even when read in the context of the March 2005 and October 2005 reports, does not meet or approximate the type and degree of symptomatology contemplated under Diagnostic Code 5258.  

Turning to other codes, under Diagnostic Code 5259, a 10 percent rating may be assigned for removal of the semilunar cartilage that is symptomatic.  Under Diagnostic Code 5262, a 40 percent rating is available for nonunion of the tibia and fibula with loose motion requiring a brace; a 30 percent rating is available for malunion of the tibia and fibula with marked knee or ankle disability; a 20 percent rating is available for malunion of the tibia and fibula with moderate knee or ankle disability; a 10 percent rating is available for malunion of the tibia and fibula with slight knee or ankle disability.  Under Diagnostic Code 5263, a 10 percent may be assigned for acquired, traumatic genu recurvatum with objectively demonstrated weakness and insecurity in weight-bearing.  

In this case, there is no clinical evidence or assertion on the part of the Veteran that there is nonunion or malunion of the tibia and fibula, absent semilunar cartilage, or genu recurvatum.  As such, a rating under any of the corresponding codes is not warranted.  There is also no suggestion of ankylosis of the right knee for purposes of Diagnostic Code 5256.  Ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992).  The Veteran's demonstrated motion of the knee is persuasive evidence of the lack of ankylosis.

For these reasons, the Board finds that the weight of the evidence is against a finding of an initial rating in excess of 10 percent for the right knee disability prior to August 15, 2009.  To the extent any higher level of compensation is sought for this period, the preponderance of the evidence is against this claim, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2012), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 572 F.3d 1366 (Fed. Cir. 2009).

In this case, the Board finds that the schedular rating criteria contemplate the Veteran's service-connected right knee disability.  The criteria specifically provide for ratings based on the presence of arthritis, limitation of motion, including due to pain and other orthopedic factors, and, if applicable, lateral instability and various internal derangements of the knee.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  Such factors that limit motion or function are explicitly part of the schedular rating criteria.  Because the schedular rating criteria are adequate to rate the disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 


ORDER

For the period prior to August 15, 2009, a disability rating in excess of 10 percent for right knee disability is denied.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the issue of entitlement to a disability rating in excess of 10 percent for a right knee disability since August 15, 2009.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  

An August 18, 2009 treatment record from the Fort McCoy Primary Care Clinic reveals what appears to be an acute injury to the right knee three days prior to the visit.  The Veteran reported that the knee suddenly buckled, and he was experiencing intermittent locking, swelling, stiffness and pain.  When examined, the knee was tender to palpation and motion was described as abnormal with pain on motion.  Lachman's testing demonstrated anterior instability.  A McMurray's test was positive.  A patellofemoral apprehension test was positive.  Anterior and posterior drawer signs were negative.  There was no crepitus or tenderness on ambulation or motion; there was no erythema and no misalignment.  There was also no weakness of the right knee.  

The Board finds that the August 2009 treatment report suggests a worsening of the Veteran's right knee disability, as there was onset of symptoms on or about August 15, 2009 that had not previously been noted.  These include lateral instability, locking, and buckling.  

VA's duty to assist the veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).

Given the evidence of increased symptoms of the right knee as of August 15, 2009, the Board finds that a VA examination is required to assist in determining whether there is an increase in the level of disability of the right knee, and, if so, the manifestations and severity of such increase in disability as they relate to the rating criteria.  Accordingly, the issue of entitlement to a disability rating in excess of 10 percent for a right knee disability since August 15, 2009 is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA orthopedic (joints) examination to determine the current manifestations and degree of severity of his right knee disability.  The relevant documents in the claims file should be made available to the VA examiner. 

The examiner should elicit from the Veteran all complaints pertaining to the right knee, and should identify all currently supported diagnoses pertaining to those complaints. 

Range of Motion: In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursions of motion, if any, accompanied by pain.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the veteran describes flare-ups), and provide an assessment of the functional impairment on repeated use or during flare-ups.  

Instability: The examiner should provide an opinion concerning the severity of any lateral instability or subluxation of the right knee, in terms of slight, moderate, or severe.  

Semilunar Cartilage: The examiner should also determine if there is a dislocation of the semilunar cartilage of the right knee with frequent episodes of locking, pain, and effusion into the joint.  

All opinions are to be accompanied by a rationale consistent with the evidence of record.  

2.  Readjudicate the remanded issue of entitlement to a disability rating in excess of 10 percent for a right knee disability since August 15, 2009.  If the benefit is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2012). 

This issue must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


